Citation Nr: 1310659	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected right shoulder dislocation. 

2.  Entitlement to an initial compensable disability rating for the service-connected patella tendon repair of the right knee. 

3. Entitlement to an initial compensable disability rating for the service-connected patella tendon repair of the left knee.


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to November 2005. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for the disabilities on appeal and assigned noncompensable (0 percent) disability ratings, effective November 16, 2005.  The Veteran filed a Notice of Disagreement (NOD) in May 2007, appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in June 2007.  In August 2007, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  Since the Veteran has disagreed with the initial ratings assigned following the grants of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Pursuant to the Veteran's August 2008 written request, the Veteran was scheduled for a September 2008 Travel Board hearing.  However, in a September 2008 letter, the Veteran withdrew his request for a Travel Board hearing and expressed his desire to continue his appeal through the traditional appeal process.  Accordingly, the Board considers that his Board hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

In January 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition. 

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.

Finally, the Board notes that the private medical treatment records document that the Veteran underwent a left knee patellar tendon repair surgery in May 2006 during which he was advised to use crutches/walker and his left leg was placed in a cast.  This information of record raises the issue of entitlement to a temporary total disability rating due to surgical or other treatment necessitating convalescence for his service-connected left knee disability.  38 C.F.R. § 4.30 (2012).  This issue has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore it is referred to the AOJ for appropriate action and is not addressed as part of the current appeal.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  Throughout the appeal, the Veteran's right shoulder dislocation is characterized by degenerative changes established by x-ray findings, and results in painful and limited right shoulder motion, which is objectively confirmed by findings such as pain, tenderness, instability and guarding of movement of the right shoulder.

2.  Throughout the appeal, the patella tendon repair of the right knee manifests painful motion, which is objectively confirmed by pain, stiffness and weakness, but not actual limitation of motion.

3.  Throughout the appeal, the patella tendon repair of the left knee manifests painful motion, which is objectively confirmed by pain, but no actual limitation of motion.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but not higher, for the service-connected right shoulder dislocation are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.20, 4.31, 4.71a, Diagnostic Code (DC) 5003, 5201, 5202, 5203 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but not higher, for the service-connected patella tendon repair of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261, 5257-5258 (2012).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but not higher, for the service-connected patella tendon repair of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261, 5257, 5258 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  





I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran initial duty-to-assist letters in February 2006 and October 2006.  These letters addressed the Veteran's underlying claims of service connection for a right knee disorder, left knee disorder, and right shoulder disorder.  The increased rating claims flow downstream from a May 2007 rating decision, which initially established service connection for the disabilities currently on appeal.  The United States Court of Appeals for Veterans Claims (Court) held, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91(2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice letters, provided before service connection was granted, were legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting a veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2012).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board is also satisfied as to substantial compliance with its January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter regarding extraschedular consideration and the types of evidence he could submit to support this type of award.  This letter was sent to the Veteran in March 2011.  The remand also included scheduling the Veteran for another VA examination, which was scheduled in March 2011.  Prior to the examination, in March 2011, the Veteran was sent a letter regarding the consequences of failing to report for the examination.  Nonetheless, the Veteran failed to report for the examination, and has not provided good cause for his absence.  38 C.F.R. § 3.655(b) (2012).  In accordance with the remand, the AMC then readjudicated the Veteran's claims in an April 2012 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  See Dyment, 13 Vet. App. at 146-47 (1999); Stegall, 11 Vet. App. at 268.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Increased Rating Claim

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In every instance where the schedule does not provide for a zero percent evaluation for a diagnostic code, a zero percent shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to a least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.

Read together, DC 5003 and 38 C.F.R. § 4.59 (2012) deem painful motion of a major joint or a minor joint group caused by degenerative arthritis, where the arthritis is established by x-ray, to be limited motion and entitled to a minimum 10-percent rating under DC 5003, even though there is no actual limitation of motion (i.e., even though a range of motion may be possible beyond the point when pain sets in).  Hicks v. Brown, 8 Vet. App. 417, 420-21 (citing Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991) (original emphasis).

B.  Right Shoulder Claim

The Veteran is currently in receipt of a noncompensable (0 percent) disability rating, effective from November 16, 2005, for his service-connected right shoulder dislocation.  The Veteran asserts that a higher initial disability rating is warranted.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2012).  Here, at his April 2006 VA examination, the VA examiner determined that the Veteran was right-handed; thus, his right shoulder is his major shoulder.

The Veteran's right shoulder dislocation has been rated as other impairment of the humerus.  Under DC 5202, a zero percent rating shall be assigned when the requirements for the minimum 20 percent rating are not met.  38 C.F.R. § 4.31.  Recurrent dislocation of (or at) either scapulohumeral joint warrants a 20 percent rating under DC 5202 when there are infrequent episodes, and guarding of movement only at shoulder level.  Malunion of the major humerus warrants a 20 percent rating under DC 5202 when the disability results in moderate deformity.  38 C.F.R. § 4.71a.

As indicated by the evidence of record, the Veteran failed to report for the scheduled VA examination in March 2011 to assess the severity of his service-connected right shoulder dislocation.  The Veteran has not shown good cause for his failure to report.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The failure to report to a scheduled examination, without good cause, may result in a denial of a claim for a higher initial disability rating (an original claim), as the claim will be considered on the basis of evidence of record.  See 38 C.F.R. § 3.655.  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board will proceed to decide the claim based on the remaining evidence of record.  See Wood, 1 Vet. App. at 193; see also Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).

At the April 2006 VA examination, the Veteran told the VA examiner that he had dislocated his shoulder on two occasions (in 2002 and 2004 during his active military service).  The Veteran was not currently seeking treatment for his right shoulder.  Following a physical examination of the Veteran, the examiner found that the Veteran had pain and instability in his right shoulder.  The Veteran did not have ankloysis, recurrent dislocations, or inflammatory arthritis of his right shoulder, but did have guarding of movement of the right shoulder.  The Veteran had full range of motion in his right shoulder.  An X-ray of the right shoulder revealed no significant degenerative changes, or any fractures or dislocations, in the right shoulder.  The examiner found that the Veteran's right shoulder had, at most, mild effects on his daily activities.  The examiner diagnosed the Veteran with a history of right shoulder dislocations and right shoulder tendonitis.

At the April 2007 VA examination, the Veteran told the VA examiner that he had dislocated his shoulder on two occasions (in 2002 and 2004 during his active military service).  He experienced constant shoulder pain, on average 2-3 on a scale of 1-10 (with 10 being the worst).  The Veteran did not have any obvious factors that aggravated his pain.  He was currently employed full-time and had no significant difficulties performing his job duties.  He denied the use of a brace or assistive device, and was fully independent in the activities of daily living.  Upon a physical examination of the Veteran's right shoulder and a review of the claims file, the VA examiner found that the Veteran's right shoulder did not have any gross deformity.  There was mild tenderness to palpation over the lateral and posterior aspect of the shoulder.  The Veteran's right shoulder was manifested by forward flexion to 160 degrees and abduction to 150 degrees, even when considering his pain.  The examiner found that the Veteran's pain and ranges of motion remained the same after five repetitive ranges of motion.  There was no evidence of fatigue, weakness, or lack of endurance following repetitive ranges of motion.  The examiner indicated that the Veteran had good rotator cuff strength.  The examiner diagnosed the Veteran with chronic right shoulder pain, with a history of a shoulder dislocation.  

The VA and private treatment records do not provide contrary results to those obtained at the VA examinations.

As aptly noted by the record, the VA x-rays of April 2006 reflect that the Veteran showed no fractures or dislocations of the right shoulder joint and thus are not indicative of malunion or infrequent episodes of dislocation of the right humerus.  Further, since his award of service connection in November 2005, the Veteran denied that he has experienced any right shoulder dislocations, as reported at both of his VA examinations.  The post-service VA and private treatment records indicate no finding of any current right shoulder dislocations.  Specifically, the April 2006 VA examiner found that the Veteran did not have any recurrent shoulder dislocations, and instead diagnosed the Veteran with only a "history of" right shoulder dislocations.  Although the record evidence shows that the Veteran experienced guarding of movement of the right shoulder joint, it also shows that he demonstrated a full range of right shoulder motion on VA examination in April 2006, and demonstrated forward flexion to 160 degrees and abduction to 150 degrees of the right shoulder on VA examination in April 2007.  Hence, as the record evidence shows that the Veteran's right shoulder disability is not manifested by malunion or nonunion; or, by infrequent episodes dislocation and guarding of movement only at shoulder level, the Board finds that the Veteran is not entitled to the minimum compensable disability rating for his service-connected right shoulder dislocation under DC 5202 (or DC 5203).  38 C.F.R. § 4.71a.

The Board has considered other DCs in an effort to determine if the Veteran may be entitled to a compensable disability rating under an alternate diagnostic code.  Here, the record evidence shows that the Veteran has chronic right shoulder pain and right shoulder tendonitis with a history of shoulder dislocation.  Moreover, the April 2006 x-rays of the right shoulder were interpreted as revealing no significant degenerative changes.  Notably, however, this description of the objective findings contained in that x-ray report may also be interpreted to indicate that degenerative changes of the right shoulder are shown, albeit not significant, and as such would establish a basis for consideration of a compensable rating for the right shoulder under DC 5003 (based on degenerative arthritis, established by x-ray findings, as contemplated by the requirements of DC 5201).  38 C.F.R. § 4.71a, DC 5003 (2012).

In this context, the record indicates that the Veteran has some limited motion on both forward flexion and abduction of the right shoulder, as a normal range of motion in each of those planes measures to 180 degrees.  See 38 C.F.R. § 4.71, Plate I (2012).  Consistently, the Veteran complains that he experiences constant pain with daily activities on use of his right shoulder.  Similarly, on physical examination in April 2006, the Veteran was positive for pain and instability in his right shoulder.  In April 2007, the Veteran was found to have mild tenderness to palpation over the lateral and posterior aspects of the shoulder; and according to that VA examiner, the Veteran demonstrated limited right shoulder motion with pain occurring on forward flexion at 160 degrees and on abduction at 150 degrees without any additional decrease in the ranges of motion after five repetitions.

And, while the Veteran's limitation of right shoulder motion, in degrees, is to a level to warrant a noncompensable (zero percent) rating under DC 5201 (see 38 C.F.R. § 4.31), the record evidence also indicates that the Veteran's limited right shoulder joint function is objectively confirmed by findings such as pain, tenderness, instability and guarding of movement of that shoulder and would support the Veteran's contentions of painful motion on use of his right shoulder.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this function, the VA examiner did specify the point at which pain began during range of motion testing.  In fact, the VA examiner in April 2007 specifically found that there was no change in range motion due to pain and detected no evidence of fatigue, weakness or lack of endurance on five repetitive ranges of motion.  As such, forward flexion limited to 160 degrees, or abduction limited to 150 degrees, is contemplated by a noncompensable rating under DC 5201 and would squarely meet the criteria for a 10 percent rating under DC 5003 and 38 C.F.R. § 4.59.  See Hicks v. Brown, 8 Vet. App. at 420-21.  Hence, a 10 percent rating is therefore warranted for the right shoulder dislocation.

The Veteran's lay testimony concerning the severity of his right shoulder symptoms is supported by the findings on examination and outpatient treatment records, and supports the assignment of a 10 percent rating under DC 5003, since the effective date of service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Moreover, the record evidence shows no findings of right shoulder motion that nearly approximates limitation of arm motion at shoulder level, and similarly shows no findings of ankylosis as contemplated by the requirements of DC 5200.  Hence, the Veteran's right shoulder dislocation is most appropriately rated at 10 percent disabling under DC 5003, throughout the appeal period.

The Board also finds that a separate evaluation for any neurological impairment of the right shoulder is not warranted.  None of the VA examinations or post-service treatment records documents any neurological problems with the Veteran's right shoulder.

In sum, resolving all reasonable doubt in the Veteran's favor, the evidence of record supports the assignment of a compensable disability rating of 10 percent, but not higher, for the service-connected right shoulder dislocation during the appeal period.  Thus, the claim of entitlement to an initial compensable disability rating for his right shoulder dislocation is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Bilateral Knee Claims

The Veteran is currently in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.71a, DCs 5257-5258 for his service-connected patella tendon repair of the right knee.  The Veteran is also currently in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.71a, DC 5258 for his service-connected patella tendon repair of the left knee.

Under DC 5257, a zero percent rating shall be assigned when the requirements for the minimum 10 percent rating are not met.  38 C.F.R. § 4.31.  A 10 percent rating is warranted under DC 5257 for recurrent subluxation or lateral instability causing slight knee impairment.  38 C.F.R. 4.71a.  The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  In other words, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2012).

Under DC 5258, a zero percent rating shall be assigned when the requirements for the minimum 20 percent rating are not met.  38 C.F.R. § 4.31.  A 20 percent rating is warranted under DC 5258 when there is semilunar cartilage of the knee is dislocated with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.

As previously indicated, the Veteran failed to report for the scheduled VA examination in March 2011 to assess the severity of his service-connected bilateral knee disabilities.  The Veteran has not shown good cause for his failure to report.  The Board observes that the duty to assist is not a one-way street.  See Wood, 1 Vet. App. at 193.  The failure to report to a scheduled examination, without good cause, may result in a denial of a claim for a higher initial disability rating (an original claim), as the claim will be considered on the basis of evidence of record.  See 38 C.F.R. § 3.655.  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board will proceed to decide the claims based on the remaining evidence of record.  See Wood, 1 Vet. App. at 193; see also Kowalski, 19 Vet. App. at 180.

The Veteran was afforded a VA examination in April 2006 to address, in pertinent part, his right knee disability.  Regarding his right knee, the Veteran told the VA examiner that he was not currently being treated for his knee.  He did not use any assistive aids for walking and did not have any constitutional symptoms of arthritis.  He had no functional limitations on walking or standing.  Following a physical examination of the Veteran, the VA examiner found that the Veteran did not have any deformity, giving way, instability, dislocation, ankloysis, patellar abnormality, meniscus abnormality, crepitation, or subluxation in his right knee.  The Veteran did have pain, stiffness, and weakness in his right knee.  The Veteran had full ranges of motion in his right knee.  An X-ray of the right knee taken at the examination did not reveal any fractures or dislocations.  The examiner found that the Veteran's right knee disability had, at most, mild effects on his daily activities.  The examiner diagnosed the Veteran with a history of a right patella tendon rupture repair and right patella tendonitis.

VA and private medical records indicate that in May 2006 the Veteran received treatment for an injury sustained to his left knee.  In February 2007, the Veteran was afforded a VA examination to examine his bilateral knee disabilities.  At the examination, the Veteran denied any current treatment for knees.  Following a physical examination of the Veteran, the VA examiner found that the Veteran's knees were not manifested by: instability; deformity; giving way; pain; stiffness; weakness; dislocation; ankloysis; subluxation; locking; inflammation; flare-ups; or, effusion.  His gait was normal.  Range of motion testing was normal, even considering the Veteran's pain.  He did not have any additional limitation of motion on repetitive use of the knees.  An X-ray of the left knee was normal, and an X-ray of the right knee revealed patella alta.  The examiner diagnosed the Veteran with bilateral knee patellar tendon tears, status post repair.

At the April 2007 VA examination, the Veteran reported constant pain, on average 0-1 on a scale of 1-10 (with 10 being the worst) with sometimes pain at a 4.  He stated that his pain was aggravated by stairs and jogging.  He denied locking or buckling of the knees.  He was currently employed full-time and had no significant difficulties performing his job duties.  He denied the use of a brace or assistive device, and was fully independent in his activities of daily living.  Upon a physical examination of the Veteran's knees and a review of the claims file, the VA examiner found that there was no gross deformity, joint line tenderness, or joint effusion.  Ranges of motion of the knees were normal and without pain.  Following repetitive ranges of motion, there was no pain elicited and ranges of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance following repetitive testing.  The anterior drawer, Lachman, and McMurray's tests were negative.  His gait was normal.  The examiner diagnosed the Veteran with chronic bilateral knee pain, status post patellar tendon repair.

Under DC 5260, a noncompensable (0 percent) rating is warranted if flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees.  Under DC 5261, a noncompensable rating is warranted if extension is limited to 5 degrees.  A 10 percent rating requires extension limited to at least 10 degrees.  38 C.F.R. § 4.71a.  For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. 
§ 4.71, Plate II.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003-5010 (for the arthritis) and DC 5257 (for the instability) based on additional disability.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Further, when the evaluation of a disability is based upon limitation of motion, the Board also must consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 85.  If a veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

Here, the evidence of record reveals that the Veteran does not have arthritis in his knees, as shown by the X-rays taken at the VA examinations.  38 C.F.R. § 4.71a, DC 5003.  However, the record evidence does show that the Veteran has a diagnosis of chronic bilateral knee pain, status post patellar tendon repair.  By analogy, this unlisted condition may be rated based on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  38 C.F.R. § 4.20.  Moreover, when considering DC 5003 together with 38 C.F.R. § 4.59, by analogy, the Court's ruling in Hick v. Brown, supra, would seem to permit the assignment of a minimum 10-percent rating for each knee under DC 5003, based on an evidentiary showing of painful motion, which, under Hicks, is deemed to be limited motion, even though there is no actual limitation of motion.  Id. at 420-421.

When the medical evidence is evaluated under the VA's Schedule for Rating Disabilities, it is apparent that the Veteran is not entitled to a compensable rating based on the degree of limitation of motion in the Veteran's knees.  Under DCs 5260 and 5261, the Veteran's ranges of motion have been normal throughout his appeal.  All of the VA examiners considered the Veteran's pain in determining that the Veteran had normal ranges of motion of his knees.  See VA Examination Reports dated April 2006, February 2007 and April 2007.  Further, the April 2007 VA examiner found that, following repetitive ranges of motion, there was no pain elicited and ranges of motion remained the same.  There was also no evidence of fatigue, weakness, or lack of endurance following repetitive testing of the knees.  Nevertheless, the 2006 private examination indicated that there was a portion of the left knee motion which was painful, and the April 2006 VA examination indicated the presence of pain, stiffness and weakness in the right knee.

Despite the absence of significant objective findings, it is the Board's judgment, nonetheless, that the evidence creates a question as to the most appropriate rating for the Veteran's patella tendon repair of the right and left knees.  Considering the objective findings of pain, stiffness and weakness and the Veteran's complaints of painful motion, and resolving any reasonable doubt in the Veteran's favor, the Board concludes that the right and left knees each warrant a 10 percent rating, the minimum compensable rating under DC 5003.  See generally DeLuca v. Brown, 8 Vet. app. 202 (1996); 38 C.F.R. §§ 4.40, 4.45.  However, in the absence of objective evidence of limitation of motion indicated in DCs 5260-5261, the Board further concludes that a disability rating in excess of 10 percent, for each knee, is not shown to be warranted.

Moreover, the evidence is not indicative of dislocation, subluxation, or instability in either knee to warrant a compensable disability.  As demonstrated by the record, all of the VA examiners, after examining the Veteran's knees and taking X-rays of the knees, found that the Veteran did not currently have dislocation, subluxation, or instability in either knee.  Thus, the evidence of record does not establish that the Veteran is entitled to compensable disability ratings for his service-connected bilateral knee disabilities.  38 C.F.R. § 4.71a, DCs 5257, 5258.  Further, the medical evidence of record shows that the Veteran does not have ankylosis of the knees, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant compensable disability ratings under DCs 5256, 5259, 5262, and 5263, respectively.  38 C.F.R. § 4.71a.  Hence, a disability rating in excess of 10 percent, or a separate rating, for each knee, is not shown be warranted under the rating schedule.


III.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings of 10 percent (that are now assigned) for the Veteran's service-connected right shoulder and bilateral knees fully address his symptoms, which include mainly pain, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  In an August 2007 statement, the Veteran asserted that he lost one particular job due to his current injuries; however, the Veteran also reported that he was currently employed.  In this regard, the evidence of record does not establish that his right shoulder, right knee, and/or left knee disabilities prevent him from being employed or require frequent hospitalizations.  At his April 2007 VA examination, the Veteran reported that he was currently employed full-time, and the February 2007 VA examiner found that the Veteran's bilateral knee disabilities did not have any significant effects on the Veteran's occupation.  There is no medical evidence in the record demonstrating that the Veteran's service-connected disabilities cause unemployability.  Further, the evidence of record only includes one surgery during the course of his appeal for his left knee, and no surgeries for his right shoulder and right knee.  Thus, there is no evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

IV.  TDIU Consideration

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of a claim for an initial rating or increased rating for the underlying disability, when the issue of unemployability due to that disability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his April 2007 VA examination, the Veteran reported that he was currently employed full-time, and the February 2007 VA examiner found that the Veteran's bilateral knee disabilities did not have any significant effects on the Veteran's occupation.  Instead, the record suggests that the Veteran has maintained full-time employment during the appellate period, which would render him ineligible for consideration of a TDIU.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  Therefore, consideration of a TDIU is not warranted. 



(CONTINUED ON NEXT PAGE)




ORDER

An initial 10 percent disability rating, but not higher, for the service-connected right shoulder dislocation is granted, subject to the governing laws and regulations applicable to the payment of monetary benefits.

An initial 10 percent disability rating, but not higher, for the service-connected patella tendon repair of the right knee is granted, subject to the governing laws and regulations applicable to the payment of monetary benefits.

An initial 10 percent disability rating, but not higher, for the service-connected patella tendon repair of the left knee is granted, subject to the governing laws and regulation applicable to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


